Citation Nr: 1112852	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Michelle S. Wolf, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

In July 2009, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a November 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In August 2010, the Court vacated the Board's November 2009 decision and remanded the issue to the Board for further consideration pursuant to a Joint Motion for Remand dated earlier in August 2010.  

In a September 2010 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  To this date, the Board has received no further written argument from the Veteran or his attorney.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The August 2010 Joint Motion for Remand, as adopted by the Court's August 2010 Order, indicated that in the November 2009 decision the Board failed to provide adequate reasons and bases for its findings and conclusions.  Specifically, "the parties agree that the Board did not consider and discuss all evidence of record" including an August 1974 education attendance certification letter in which the Veteran indicated that his school enrollment was terminated on January 21, 1974 because of 'illness/hypititus.'  In the August 2010 Joint Motion, the parties instructed that "[o]n remand, the Board should address Appellant's statements dated in 1974 that indicate he had hepatitis shortly after his discharge from service in June 1973."  The parties further indicated that "the Board should also attempt to obtain from the Veteran any medical records or other evidence that would corroborate his statements that he had hepatitis in 1974 . . . If, on remand, medical records or other evidence supporting an earlier diagnosis of hepatitis are obtained, the Board should provide Appellant with a new medical opinion or examination."

Accordingly, in compliance with the Joint Motion, the Board finds that a remand is in order to request from the Veteran additional information, including medical records or other evidence, to corroborate his 1974 statements of an earlier hepatitis diagnosis.  

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his attorney and request that he identify any outstanding medical examination and treatment records pertaining to his pending claim, in particular any medical records or other evidence that would corroborate his 1974 statement that he had hepatitis.  VBA should take appropriate steps to obtain any relevant medical records identified by the Veteran and associate them with the VA claims folder.  Any responses should be associated with the Veteran's claims folder.  If said records cannot be obtained, VBA should provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1). 

2. Following any further development that VBA deems necessary, to include the scheduling of any VA medical opinion and/or examination if appropriate, the Veteran's claim should then be readjudicated.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


